Appeal from order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about October 3, 1996, which deemed defendant’s motion to renew her prior motion for an award of interest on the award of damages in her favor and against plaintiff, to be a motion for reargument, and, so considered, denied the motion as untimely, unanimously dismissed, without costs.
Defendant’s motion was clearly one for reargument, not renewal, from which no appeal lies (see, Gray v Wallmán & *353Kramer, 184 AD2d 409, 412-413). Concur—Sullivan, J. P., Milonas, Rosenberger, Ellerin and Wallach, JJ.,